DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begin et al. (EP 1315945 B1).
Regarding claim 1, Begin et al. disclose the method for determining sensor orientation, the method comprising:
Predicting (see paragraph 17) an orientation of a sensor (any of the “position and motion determining devices”; see paragraph 16) based on a predetermined dataset (the orientation calibration; see paragraphs 18-20);
receiving, from the sensor, information regarding a location of the sensor (see paragraphs 18-20) and information from which a gravity direction of the sensor is derivable (see paragraphs 19-20);
(axes x, y, and z; see paragraph 18) and the gravity direction of the sensor (see paragraphs 18-20);
comparing the orientation of the sensor that was predicted and the relative orientation of the sensor to determine a prediction accuracy (procedure of paragraphs 21-27); and
updating the predetermined dataset based on the prediction accuracy of the sensor orientation (see paragraph 31).

Regarding claim 2, Begin et al. disclose the method according to Claim 1 further comprising receiving, from at least one additional sensor, information regarding a location of the at least one additional sensor and information from which a gravity direction of the at least one additional sensor is derivable (see paragraphs 16-20; this is met under the interpretation that the claimed “sensor” of claim 1 corresponds to 1 or 2 of the accelerometers for 1 or 2 respective axes, and the “at least one additional sensor” corresponds to the other(s)).
Regarding claim 3, Begin et al. disclose the method according to Claim 2, wherein the sensor and the at least one additional sensor has a plurality of sensor types (see paragraphs 16 and 21).
Regarding claim 4, Begin et al. disclose the method according to Claim 1 further comprising storing, via a storage device, at least one of the predicted orientation of the sensor, the relative orientation of the sensor, or the prediction accuracy (see paragraph 31).
Regarding claim 6, Begin et al. disclose the method according to Claim 1, wherein the sensor is carried by a vehicle (32; see paragraph 17).
Regarding claim 7, Begin et al. disclose the method according to Claim 1 further comprising establishing the frame of reference for sensing by the sensor (procedure of paragraphs 21-27).


Begin et al. disclose an apparatus for determining sensor orientation, the apparatus comprising at least one processor (CPU; see paragraph 15) and at least one non-transitory memory (28 or ROM; see paragraph 15) including computer program code instructions (“software”; see paragraph 15), the computer program code instructions configured to, when executed, cause the apparatus to:
(perform steps similar to those of claim 1).

Regarding claims 9-11 and 13-14, see the foregoing rejections of claims 2-4 and 6-7, respectively.

Regarding claim 15, see the foregoing rejection of claim 1, for all limitations except the following.  Otherwise, claim 15 recites a computer program product version of method 1, with clearly corresponding limitations.
Begin et al. disclose a computer program product comprising at least one non-transitory computer-readable storage medium (28 or ROM; see paragraph 15) having computer-executable program code portions (“software”; see paragraph 15) stored therein, the computer-executable program code portions comprising program code instructions configured to:
(perform steps similar to those of claim 1).


Regarding claims 16-20, see the foregoing rejections of claims 2-4 and 6-7, respectively.



Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose or suggest, "utilizing a neural network to establish the predetermined dataset using ... a known set of orientations or a loss function", in combination with the remaining claim elements as set forth in claim 5.
The prior art does not disclose or suggest, "the computer program code instructions ... cause the apparatus to utilize a neural network to establish the predetermined dataset using ... a known set of orientations or a loss function", in combination with the remaining claim elements as set forth in claim 12.













Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852